Appeal from a judgment of the Monroe County Court (Richard A. Keenan, J.), rendered November 22, 2002. The judgment convicted defendant, upon a jury verdict, of burglary in the third degree and attempted petit larceny.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of burglary in the third degree (Penal Law § 140.20) and attempted petit larceny (§§ 110.00, 155.25). Defendant failed to preserve for our review his contention that County Court committed reversible error in precluding his sole proposed witness from testifying on the ground that the testimony constituted a collateral attack on the credibility of a prosecution witness (see CPL 470.05 [2]). In any event, that contention is without merit because defendant was thereby attempting to “introduce extrinsic evidence on a collateral matter solely to impeach credibility” (People v Alvino, 71 NY2d 233, 247 [1987]). The sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Green, Hurlbutt, Kehoe and Pine, JJ.